Title: To James Madison from James Willey, 20 April 1813
From: Willey, James
To: Madison, James


May it please your Excellency,
New Hampshire; Strafford Conway April 20th. 1813
When I inform you how unfortunate I have been, I presume you will pardon me for thus addressing you.
In the early part of last Autumn a large number of free, enlightened and patriotic Republicans, among whom were the Hon. Obed Hall M. C. Hon Silas Meserve with many Civil and Military Officers, associated and formed themselves into a Company of Volunteers under the U. S. V. act, and I, although but 27 years old, had the honor to be chosen their Captain. We immediately sent on for our Commissions with a list of their names; but by some accident or other have never had a return.
I, after, waiting some months, sent a letter to Govr Plumer to know if we might take the place of a Company of detached Militia to be stationed at Stewartstown; but he informed me that my letter came too late. My friends seeing my anxiety to go, voluntarily sent a petition to the Secretary of War, that I might be appointed a Quartermaster; but that also I [s]uppose has failed.
Sir, you may think I am my own trumpeter; but I will with the greatest pleasure prove what I have said to be true, if that can be of any avail.
I repose implicit confidence in your goodness to assist me, but will not ask it without my producing to your satisfaction the most undoubted proof of my ability, honesty and patriotism.
Nearly one half of our Company after waiting 6 months have enlisted as Regulars and gone; but if you will give me orders I think I can enlist another, although out of our Regiment of 400, more than 100 have gone already. Could you not appoint me Assistant Commissary or Quartermaster or even Superintendent’s Clerk?
If not, I must solicit it as a last favor that you will give me a Note to present to Gen Dearbourn, that he may employ me in whatever station my ability and good conduct may deserve.
I feel very anxious to defend and gain my Country’s rights and would go as a private Soldier would it not sacrifice my little poperty [sic]. The Military has ever been my delight, having passed through all the succeeding grades from a Corporal in the Militia at the age of 15 to an Adjutancy at 21, which Office I now hold.
Will You condescend to write me an answer as soon as possible and let me know my fate? I have the honor to be your Excellency’s mst obedient and very humble servant
James Willey
